DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they persuasive in part.
The 112 rejection has been clarified by the arguments and is therefore withdrawn.
Applicant argues that Ide fails to teach the co-refining steps because even though it explicitly states that the composition of stable fibers and cellulose fibers can be refined, “it does not expressly and unambiguously disclose that both the CE staple fibers and cellulose fibers should be co-refined.”
In this regards the Examiner restfully disagrees.  The fact that the reference states to combine the CE fibers and the cellulose fibers into a combination and then to beat and refine the composition is an explicit teaching of co-refining. 
The fact that the term co-refining is not present does not mean that the average artisan would not understand that is what occurs when you look at the description of the reference. 
Furthermore under broadest reasonable interpretation of the discloser we have to look at what the average artisan would understand from the teaching.  The fact that it can be argued that there is not an express statement of co-refining does not equal a teaching of not co-refining.  It can be also argued that (and is the stance of the 
For purposes of continued examination the Examiner is maintaining his stance that the teachings of Ide expressly provide a teaching of co-refining.
Applicant argues that Ide fails to teach the claimed range of greater than 3:1.
In this regards the Examiner agrees that the ratio is not anticipated by the discloser of Ide and will provide a new reference to address this limitation in the rejection below. 
Applicant further argues that claim 3 is not taught because [0070] implies there is a high level of disintegration in the fibers.
The Examiner respectfully disagrees in the regards that the limitation in question states that there is not a fibrillation step after refining.  There is nothing in Ide bout a fibrillation step that occurs after the refining of the composition.  Even if there is a high level of fibrillation in the fibers during the refining step, that would not affect the claims as it they expressly limit a fibrillation step after refining, not during.
Applicant further argues that claims 10 and 14-15 is not anticipated.  The Examiner respectfully disagrees as each of the claimed limitation is directly taught by Ide.  The argument is moot in any case as claim 10 will be addressed as a 103 rejection in which it is stated that if all of the claimed components are taught (even if in different embodiments), that it would still be obvious to utilize the fibers of the broadest ranges of the teaching of the fibers.
In regards to claims 6 and 9, Applicant argues that the curl value is influenced by the refining step.  This means that the physical property in question is a result effective variable based on the refining step.
In this case the claims do not have any restrictions to the refining, only that it happens (for example the degree of refining is not claimed).  This property is then considered a result effective variable and wince the claimed refining parameters are met, it is expected that the same end result would occur.  
It is recommended to amend the claims to include refining parameters to make this argument commensurate in scope with the claims as written. 
Applicant argues the rejection of claims 16 and 18 in regards to the stance that if all processing parameters are met and the same starting material is utilized, then it is expected that the final product would be the same as well.
In the alternative, since Ide is silent to some of the explicit parameters, but teaches all of the other claimed and known physical properties, it would have been obvious that the silent properties would be expected to be present as well based on the understanding of one of ordinary skill in the art. See discussion in the restriction section previously mailed.
It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).
The Examiner is not persuaded as the limitations in question (how the pulp is refined) is not actually claimed.  The remarks filed on 3/25/2021 address that there 
Additionally a new 112 rejection will be provided to address how one of ordinary skill would be unable to achieve these results without the specifics of the methods being claimed.
The remaining arguers are all focused on Ide failing to teach the claimed proportions which has already been addressed.
A new non final rejection is presented below to address the above issues.

Terminal Disclaimer
The terminal disclaimers filed on 7/07/2021 and 7/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/522966, 16/522934, 16/522944, 16/522973, 16/522972, 16/522942, 16/522929, 16/522923, 16/522989, 16/522964, 16/522952, 16/522985, 16522962, 16/522997, and 16/522936  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what refining steps occur to create the claimed physical properties.
Additionally claim 16 is rejection under 112 as indefinite as to what the max freeness value is.  This appears to be a writing form issue as it seems to be then intent for the freeness to be 450 and the slowness to be 20 but the claims are written do not require a max freeness and has instead a slowness of 450/20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 3-10, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 Al, translation provided by the applicant in view of Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287.
Regarding claims 13, 7, and 10, Ide teaches a process comprising refining a feed composition (see abstract and claim 1) fed to a refiner [0080], said feed composition comprising: a. virgin cellulose fibers, waste/recycle cellulose fibers, or both (pulp fibers [0079]), and 
b. cellulose ester (CE) staple fibers (cellulose ester short fibers [0079]) at a weight ratio of cellulose fibers to CE staple fibers [0033], said CE staple fibers having:
i. a denier per filament (DPF) of less than 3 (low as 1.5 and most preferably 2.5-6 or less [0029]), or
ii. a cut length of less than 6 mm (preferably 2-4.5 [0028]), or
iii. Crimping [0028], or
iv. non-round with a DPF of less than 3, or
v. a combination of any two or more of (i)-(iv), and
c. water [0079-0080].
Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and [0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; [0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see [0032]. Ide teaches that the amount of the ester fibers can be varied depending upon of the paper to be produces and teaches proportions falling within the claimed range of [0033] and teaches different cross-section of the ester fibers on [0029] [0028] teaches the crimping and the length of the fibers. Co-refining is disclosed on [0079].
Ide is not explicit to a weight ratio of cellulose fibers to CE staple fibers of at least 3:1 [0033], instead providing a wide range of values for the ratio with the examples all utilizing the same 50/50 mixture of components.
In the same field of endeavor, Matsumura teaches a fibrous composition including cellulosic fibers, i.e., beaten pulp and staple fibers, such as cellulose ester fibers, e.g., cellulose acetate fibers; see abstract and column 4, lines 13-22. Matsumura also teaches the degree of substitution of the staple fibers as claimed; see column 4, lines 27-41 and teaches the type of beaten pulps, i.e., cellulose fibers; see column 7, lines 56-67 and the examples show the wet laying of the fibers. The crimping and the cross-section of the fibers is disclosed on column 6, lines 1 through 58. 
Matsumura then teaches the proportion of cellulose to staple fibers is shown on column 8, lines 17-33 and falls within the claimed range. The teaching of up to 80/20 cellulose to staple fiber reads on the greater than 3:1 claimed range.  Matsumura further teaches that the desired proportion is up to the user to decide based on the product but warns of having the ratio be too small as it will affect the aroma and palatability of the tobacco smoke produced (see column 8 lines 28-34).
The proportions of the staple fiber to cellulose fiber are then shown to be obviously optimizable by Matsumura.  It would have been obvious to one of ordinary skill in the art to find the desired ranges of cellulose fibers to stable fibers within the range including up to 80/20 cellulose to stable fiber as stated with the intent of optimizing the proportion of the desired taste and performance of the paper in a tobacco setting.
Regarding claim 3, Ide remains as applied in claim 13 and further teaches that the co-refined CE staple fiber is not fibrillated after refining, or has an average of not more than 2 fibril/staple fiber after refining. There is no teaching of further reefing steps after the one taught in [0080] only on to normal papermaking processes (see above).
Regarding claim 4, Ide remains as applied in claim 13 and further teaches that not more than 1 wt% of a surface hydrolyzing binder is added to the feedstock composition, or the feedstock composition contains not more than 1 wt.% of a surface hydrolyzing binder, or no surface hydrolyzing binder is added to or contained in the feedstock composition, or the CE staple fibers in the feedstock composition are not surface hydrolyzed. Ide teaches adding the binder in the mixing steps of the fibers and 
Regarding claim 5, Ide remains as applied in claim 13 and further teaches that the CE staple fibers are crimped [0028].
Regarding claims 6, 9, 16, and 18, the physical properties in question are result effective variables do to the refining operation (see arguments above).  It is obvious to one of ordinary skill in the art to optimize a result effective variable absent a showing of unexpected results from the property in question. 
If all processing parameters are met and the same starting material is utilized, then it is expected that the final product would be the same as well.
In the alternative, since Ide is silent to some of the explicit parameters, but teaches all of the other claimed and known physical properties, it would have been obvious that the silent properties would be expected to be present as well based on the understanding of one of ordinary skill in the art. See discussion in the restriction section above.
It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).
Regarding claim 8, there is no teaching of adding a plasticizer in Ide.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-096010 A using the English translation of WO 2018-110059 Al provided by Applicant hereby referred to as Ide, Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287, and in view of Taniguchi et al, USP 5,758,669.
Regarding claim 11, Ide remains as applied in claim 13 and teaches a crimped CE but is silent to the details of the crimping the fiber.
An average artisan would have looked to the prior art to discover the conventional working ranges and details on a crimped fiber in a similar situation.
In the same field of endeavor of making a tobacco filter, Taniguchi teaches the cellulose ester should 10-50 crimps per inch [0031] for the benefit of providing a filter with an adequate pressure drop for puffing the Tabaco.
It would have bene obvious to one of ordinary skill in the art at the time of the invention to utilize the conventional parameters for crimping CE as taught by Taniguchi in the Ide method for the benefit of producing a filter with a desired pressure drop for an ideal puff resistance.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-096010 A using the English translation of WO 2018-110059 A1 provided by Applicant hereby referred to as Ide in view of Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 in view of Douglas et al, USP 5,732,718.
Regarding claim 14, Ide is silent to the use of waste paper as the cellulose fiber.
In the same field of endeavor of making a filtration device for tobacco, Douglas teaches that the fibers utilized in the cigarette filter can be raw or recycled waste fibers.
It would have bene obvious to one of ordinary skill in the art to utilize a recycled cellulose fibers as the cellulose fiber source for the practical purposes of reusing and obtaining cheaper materials for use in a known and conventional manner. 
Claims 3-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-096010 A using the English translation of WO 2018-110059 A1 provided by Applicant hereby referred to as Ide in view of Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 in view of WO2017162347 utilizing US Patent Publication 2019/0059443 to Bachmann et al as an English language Equivalent.
Regarding claims 15 and 19-20, Ide teach the act of refining the composition but is silent on the specifics of the refiner to be utilized. An average artisan would have looked to the prior art to discover the conventional working ranges and details of the refiner in a similar situation.
In the same field of endeavor of making a tobacco filter, Bachmann teaches combining wood fibers and cellulose ester fibers [0055] in less than 5% and the operating parameter including the edge load [0063] and the refining intensity [0018] to control the end result of the filter being idea for smoking.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the refining process as taught by Bachmann in the Ide reference as Ide is simply silent to the refining parameter and the average artisan would have looked to the conventional art to find starting and conventional operating parameters.
Regarding claims 3-10, 12, 14, and 16-18, Ide teaches all of the claimed method steps and Ide in view of Bachmann teaches all of the actively claimed process and refining parameters. As stated above, the result effective variables based on the act of providing the composition and refining will directly teach the end results of claims 2-10, 12, 14, and 16-18. It is understood that if the same composition is treated the same way that the end result will be the same as what is claimed even if the specific variable is not directly addressed.
In the alternative, since Ide is silent to some of the explicit parameters, but teaches all of the other claimed and known physical properties, it would have been obvious that the silent properties would be expected to be present as well based on the understanding of one of ordinary skill in the art. See discussion in the restriction section above.
It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748